CHRISTIAN, Judge.
By way of habeas corpus appellant sought to he released from the custody of the sheriff of Dallas county. From an order remanding him, he has appealed to this court.
The record is before us without a statement of facts, and the answer of the sheriff discloses that appellant is not illegally restrained. Under the circumstances, we must affirm the judgment.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal'Appeals and approved by the court.